Citation Nr: 0315192	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  97-01 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for prostate condition.

3.  Entitlement to service connection for an illness 
manifested by dizziness.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  PTSD is not currently shown.

3.  The evidence does not show that the veteran suffered from 
a prostate disability during service, or that any such 
currently diagnosed disability is related to his military 
service, to include exposure to herbicides.

4.  There is no medical evidence of any currently diagnosed 
disability manifested by dizziness.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2002).

2.  The veteran is not shown to have a prostate disability 
that was incurred in or aggravated by service, nor may it be 
presumed to have been incurred as a result of exposure to 
herbicides during service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2002).

3.  Disability manifested by dizziness was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2001). 

To implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record, the Board finds that the passage of 
the VCAA and its implementing regulations does not prevent 
the Board from rendering a decision on the veteran's appeal 
at this time, as all notification and development action 
needed to render a fair decision has, to the extent possible, 
been accomplished.  

Through the rating decisions, Statement of the Case, 
Supplemental Statements of the Case, and various 
correspondence from the RO (in particular, the September 2002 
letter from the RO and the December 2002 Supplemental 
Statement of the Case), the appellant has been notified of 
the law and regulations governing entitlement to the benefit 
he seeks, the evidence which would substantiate his claim, 
and the evidence which has been considered in connection with 
his appeal.  

Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support his claim and he has been provided ample opportunity 
to submit information and evidence.  

Moreover, there is no indication that there is any existing 
potentially relevant evidence to obtain, and the appellant 
has been asked whether there is any such evidence.  The 
veteran was advised that he should provide enough information 
for the RO to obtain such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159).  

Additionally, the Board finds that VA has complied with the 
duty-to-assist requirement of the VCAA.  The evidence of 
record includes VA examination reports and VA and private 
treatment records.  The Board notes that neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, that any existing pertinent evidence 
that is necessary for a fair adjudication of the claim has 
not been obtained.  Under these circumstances, no further 
assistance to the veteran is required.

Upon consideration of the foregoing, the Board finds that the 
veteran is not prejudiced by the Board's consideration of the 
claim at this juncture.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  



Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on a presumptive basis for certain 
chronic disabilities, including psychoses, when such 
disabilities are manifested to a compensable degree within a 
year after separation from active duty.  38 C.F.R. §§ 3.307, 
3.309.

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

PTSD

In addition, there are regulations that are specific to 
claims of service connection for PTSD.  Under 38 C.F.R. 
§ 3.304(f), service connection for PTSD requires a medical 
diagnosis of that disorder, a link between current symptoms 
and an inservice stressor, and credible supporting evidence 
that the claimed inservice stressor occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service.  38 C.F.R. § 3.304(f)(1).

In this case, the veteran's claim must be denied for a lack 
of a diagnosis of PTSD.  Specifically, the veteran's service 
medical records are silent with respect to diagnoses of or 
treatment for psychiatric complaints, and his post-service 
medical records do not reflect such complaints or treatment 
of a psychosis within one year of separation.  VA examination 
reports, dated in October 1994 and April 1998, as well as an 
October 1995 VA outpatient treatment report show diagnoses of 
major depression and chronic anxiety.  Similarly, private 
treatment records include a January 1992 finding of 
nervousness.  

The October 1994 VA examination report included the 
examiner's comment that the veteran is suffering from 
possible chronic anxiety disorder of unknown origin.  In 
addition, the examiner stated that the veteran does not seem 
to suffer from PTSD related to Vietnam because he does not 
think about that very much and it does not affect him as it 
has other Vietnam veterans.

In the most recent VA examination conducted in April 1998, it 
is noted that the veteran becomes frustrated, angry, 
depressed, and mentally tired as a result of other health 
problems which he is currently experiencing.  The examiner 
commented that the veteran's diagnoses of major depression, 
recurrent type, and chronic anxiety disorder are secondary to 
the veteran's medical problems.  

The Board notes that the absence of current disability 
necessarily means that the veteran's claim fails.  Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  It is clear that 
the regulations that pertain to PTSD and service connection 
require a medical diagnosis of PTSD as a threshold matter.  
38 C.F.R. § 3.304(f).  Thus, the preponderance of the 
evidence is against the claim of service connection.

Prostate Disorder

With respect to the claim of entitlement to service 
connection for a prostate disorder, the Board notes that the 
veteran's service medical records reveal no subjective 
complaints or objective findings related to a prostate 
disability.  The first evidence of treatment for prostate 
complaints are reflected in private treatment records dated 
in 1987 which show treatment for hematuria and right 
testicular pain.  Furthermore, the Board acknowledges that 
the veteran does suffer from current prostate disability.  
Specifically, the October 1995 report of VA examination 
reflects diagnoses of small spermatocele, right side; mildly 
enlarged prostate with calcification, currently asymptomatic; 
and sporadic microhematuria, unknown etiology.  The evidence, 
however, does not show that any currently diagnosed prostate 
disorder was incurred in, or the result of, the veteran's 
service.

It is noted that the veteran claims that his prostate 
impairment is due to his exposure to Agent Orange during his 
service in the Republic of Vietnam.  Pertinent law and 
regulations provide that a grant of service connection for 
prostate cancer on a presumptive Agent Orange basis is 
available under the law.  38 C.F.R. § 3.309(e).  In the 
instant case, the veteran does not have prostate cancer, 
rather he has been diagnosed as having small spermatocele, 
right side; mildly enlarged prostate with calcification, 
currently asymptomatic; and sporadic microhematuria, unknown 
etiology.  

Further, the appellant has presented no competent medical 
evidence causally linking his diagnosed prostate disorders to 
exposure to Agent Orange in service.  See Combee v. Brown, 34 
F. 3d 1039 (Fed Cir. 1994).  The Board has considered the 
veteran's assertions as to the relationship between his 
prostate condition and service; however, as a layperson 
without the appropriate medical training or expertise, the 
veteran is not competent to render a probative opinion on a 
medical matter, such as the etiology of the claimed 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).

In the absence of a disorder which may be presumptively 
service connected based on Agent Orange exposure, and in the 
absence of medical opinion causally linking Agent Orange 
exposure in service to the veteran's diagnosed prostate 
disorder, service connection for his claimed disorders cannot 
be established on the basis of Agent Orange exposure either 
on a presumptive basis or otherwise on the basis of medical 
evidence.  See 38 C.F.R. § 3.309(e).

Dizziness

As noted above, in order for a claim for service connection 
to be granted under 38 U.S.C.A. § 1110, there must be 
evidence of a currently diagnosed disability.  Symptoms are 
not diagnosed disabilities for VA purposes under these 
statutes.  Service connection may only be granted for a 
current disability; when a claimed condition is not shown, 
there may be no service connection.  See, e.g., Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.

In the absence of proof of a present disability there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  As there is no medical evidence of record of a 
current diagnosed disability involving dizziness, the 
preponderance of the evidence is against service connection 
for this symptom under 38 U.S.C.A. § 1110.

As previously indicated, the veteran has proffered his own 
medical opinion that his PTSD, prostate disorder, and 
dizziness are a result of his period of military service, to 
include exposure to Agent Orange.  These medical opinions, 
however, are beyond his competence.  Lay opinions are 
cognizable as evidence only within their competence, which 
does not extend to matters requiring medical expertise such 
as the cause of medical conditions.  Espiritu v. Derwinski, 2 
Vet. App. at 494-95.  The veteran is not shown to have 
medical expertise, and the Board does not find his medical 
opinion competent regarding the issues currently on appeal.  
Consequently, the veteran's lay assertions do not provide any 
element of the evidence that permits a finding of service 
connection by application of any of the regulations discussed 
above.

In light of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for PTSD, prostate 
disorder, and dizziness.  Where a preponderance of the 
evidence is against a claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  
38 U.S.C.A. § 5107; see also 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for PTSD is denied.

Service connection for a prostate disorder is denied.

Service connection for an illness manifested by dizziness is 
denied.




_______________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

